DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojciechowski (US 2019/0310678) in view of Christiansson (US 2016/0288684), Sedlmeier (DE 10 2014 223 630), and Ueno (US 2006/0219048).
Re 10, Wojciechowski discloses: a device for actuating a brake and an accelerator in a vehicle, the device comprising: an actuation unit (fig 3, portion of 102 which supports 104) comprising: a brake member; and an accelerator member (104; paragraph [0025] describes accelerator and brake pedals); an autonomous driving mode (paragraph [0010]).
Wojciechowski does not disclose: wherein the actuation unit is configured to: change from an active driving position during autonomous driving into an at least approximately horizontal position to form a leg rest, and deactivate the brake member and the accelerator member during the autonomous driving.


Sedlmeier teaches: providing a footrest (101) with touch-sensitive plates (102/103, translation, paragraph [0005]) functioning as brake and accelerator members for the purpose of increasing the functionality of the footrest (translation, paragraph [0003])
In the instant case, Wojciechowski discloses an autonomous driving mode in which the driver does not operate the pedals, and one of ordinary skill in the art is reasonably motivated to consider teachings that improve upon the autonomous driving mode of Wojciechowski when the pedals are not being operated, specifically teachings related to improving driver comfort during the autonomous driving mode. While Christiansson does not disclose foot pedals attached to the pivotal housing, one of ordinary skill in the art recognizes that modifying Wojciechowski (or alternatively Christiansson) to have the brake and accelerator members attached to the pivotal housing that functions as a footrest improves the autonomous driving mode of Wojciechowski by improving driver comfort during the autonomous driving mode. Furthermore, Sedlmeier demonstrates that one of ordinary skill in the art is motivated to combine pedal and footrest assemblies in order to increase the overall functionality of the assemblies. Therefore, one of ordinary skill in the art is reasonably motivated to consider combining Wojciechowski, Christiansson, and Sedlmeier in a manner that produces a combined pedal and footrest assembly that provides a foot/leg rest in the 

    PNG
    media_image1.png
    471
    692
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Wojciechowski with: wherein the actuation unit is configured to: change from an active driving position during autonomous driving into an at least approximately horizontal position to form a leg rest, as taught by Christiansson and Sedlmeier, for the purpose of providing a combined pedal and footrest assembly that provides a foot/leg rest in the autonomous driving mode for the purpose of improving driver comfort during the autonomous driving mode.


In the instant case, paragraph [0046] of Wojciechowski discloses that within the autonomous driving mode, human operation of the brake and accelerator members may be unnecessary or undesirable. Therefore, one of ordinary skill in the art is reasonably motivated to consider teachings that prevent unnecessary or undesirable operation of the brake and accelerator members during the autonomous driving mode. While Ueno does not disclose deactivating the pedal system specifically during an autonomous driving mode, Ueno does disclose deactivating the pedal system when there is no need to operate the pedal, and one of ordinary skill in the art recognizes that there is no need to operate the pedal system in the autonomous driving mode. Therefore, one of ordinary skill in the art is reasonably motivated to consider applying the teachings of Ueno to Wojciechowski in deactivating the pedal system in the autonomous driving mode, for the purpose of preventing the unnecessary or undesirable operation of the brake and accelerator members and reducing power consumption. 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Wojciechowski with: wherein the actuation unit is configured to: deactivate the brake member and the accelerator member during the autonomous driving; as taught by Ueno, for the purpose of preventing the unnecessary or undesirable operation of the brake and accelerator members and reducing power consumption.
Re 11, the resulting combination of Wojciechowski, Christiansson, Sedlmeier, and Ueno (subsequently referred to as “Wojciechowski et al”) discloses: wherein the actuation unit is foldable on a base housing (Christiansson, 4 is pivotal on base housing 1 and thus limitations disclosed by resulting combination).
Re 12, Wojciechowski et al discloses: wherein the base housing is configured as a bearing unit (base housing 1 of Christiansson corresponds to element 3 of instant application and thus Christiansson and resulting combination disclose limitation in same way as instant application) to which the actuation unit is articulated via a pivot joint (figs 2-3 of Christiansson illustrate 4 pivoting, see below, and thus limitation disclosed by resulting combination).

    PNG
    media_image2.png
    151
    278
    media_image2.png
    Greyscale

Re 14/15, Wojciechowski et al discloses: wherein the brake member and the accelerator member are configured as pressure plates (Sedlmeier, fig 1, 102/103 are illustrated as plates and thus limitation disclosed by resulting combination) [Claim 14]; wherein the brake member and the accelerator member are designed as sensor elements of a sensor system, the sensor elements being configured to transmit a distance and a pressure level (Sedlmeier, translation, paragraphs [0011]/[0018]/[0059]-[0061] discloses piezo elements that measure deflection and thus limitation disclosed by [Claim 15].
Re 18, Wojciechowski et al discloses: wherein the actuation unit is configured to pivot about a horizontal axis (Christiansson, see figs 2-3, 4 pivots about horizontal axis) or displaced in a horizontal direction via a gear (Wojciechowski, 110 is a gear, and thus limitations disclosed by resulting combination).
Re 19, Wojchiechowski et al discloses: wherein the brake member and the accelerator member are deactivated via software during the autonomous driving (Ueno, paragraphs [0053]-[0065] describe flow diagram illustrated in fig 9, which is an algorithm run by software, and thus limitation disclosed by resulting combination).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojciechowski (US 2019/0310678) in view of Christiansson (US 2016/0288684), Sedlmeier (DE 10 2014 223 630), and Ueno (US 2006/0219048), as applied to Claim 10 above, in view of Germeten (US 1,487,495).
Re 13, Wojchiechowski et al discloses: the limitations of Claim 10.
Wojchiechowski et al does not disclose: wherein the brake member and the accelerator member are configured to be lowered into the actuation unit, and wherein the actuation unit in the at least approximately horizontal position is configured as retractable such that the brake member and the accelerator member are at least approximately flush with a surface of the actuation unit
Germeten teaches: a footrest (column 1, line 12) configured to be retracted and lowered into a floor (figs 2-3), wherein when the footrest is retracted into the floor, the footrest is approximately flush with a surface of the floor (column 1, lines 34-35), for the 
In the instant case, the resulting combination of Wojchiechowski et al (see above) discloses a device in which during the autonomous driving mode the device provides a foot/leg rest configuration, and as noted above, one of ordinary skill in the art is reasonably motivated to consider teachings that improve upon the autonomous driving mode of Wojciechowski et al when the pedals are not being operated, specifically teachings related to improving driver comfort during the autonomous driving mode. One of ordinary skill in the art recognizes that providing brake and accelerator members that protrude from the actuation unit when the device of Wojchiechowski et al enters the autonomous driving mode and a leg rest configuration could create unhandy and uncomfortable obstacles that come in contact with a user’s legs (as suggested by Germeten). Therefore, one of ordinary skill in the art is reasonably motivated to consider teachings in which the brake and accelerator members are provided as a flush surface when Wojchiechowski et al enters the autonomous driving mode and a leg rest configuration. Germeten teaches a means in which a footrest is made flush with the surface of a floor for the purpose of eliminating unhandy obstacles on the floor, and one of ordinary skill in the art is reasonably motivated to apply the teachings of Germeten to Wojchiechowski et al for the purpose of providing a more comfortable surface for the leg rest configuration in the autonomous driving mode by eliminating unhandy obstacles (as suggested by Germeten). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Wojchiechowski et al with: wherein the brake member 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojciechowski (US 2019/0310678) in view of Christiansson (US 2016/0288684), Sedlmeier (DE 10 2014 223 630), and Ueno (US 2006/0219048), as applied to Claim 10 above, in view of Gas Spring (Wikipedia Page, dated by Wayback Machine to 12/6/2016, url:< https://web.archive.org/web/20161206160704/https://en.wikipedia.org/wiki/Gas_spring>).
Re 16, Wojchiechowski et al discloses: the limitations of Claim 10.
Wojchiechowski et al further discloses: an actuator configured to move the actuation unit (Christiansson, paragraph [0037] describes actuator for moving lid and thus actuator disclosed by resulting combination).
Wojchiechowski et al does not disclose: wherein the actuation unit is configured to move via a gas spring element.  
Gas Spring (Wikipedia Page) teaches: gas springs provide the features of fast operation, adjustability, and the ability to impart large forces.
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Wojchiechowski et al with: wherein the actuation unit is configured to .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojciechowski (US 2019/0310678) in view of Christiansson (US 2016/0288684), Sedlmeier (DE 10 2014 223 630), and Ueno (US 2006/0219048), as applied to Claim 10 above, in view of Linear Actuator (Wikipedia Page, dated by Wayback Machine to 10/28/2017, url:< https://web.archive.org/web/20171028212034/https://en.wikipedia.org/wiki/Linear_actuator>).
Re 16, Wojchiechowski et al discloses: the limitations of Claim 10.
Wojchiechowski et al further discloses: an actuator configured to move the actuation unit (Christiansson, paragraph [0037] describes actuator for moving lid and thus actuator disclosed by resulting combination).
Wojchiechowski et al does not disclose: wherein the actuation unit is configured to move via an electrical spindle.  
Linear Actuator (Wikipedia Page) teaches: electrical spindles provide the features of cheap, repeatable operation that can be automated.
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Wojchiechowski et al with: wherein the actuation unit is configured to move via an electrical spindle; as taught by Linear Actuator (Wikipedia Page); for the purpose of providing the disclosed generic actuator as a specific, known implementation that provides the features of cheap, repeatable operation that can be automated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dresser (US 2,032,157) discloses: a footrest (26) provided flush with a floor when stowed.
Jacobs (US 2,202,857) discloses: a footrest (4) provided flush with a floor when stowed.
Speth (US 6,241,301) discloses: a footrest (10) provided flush with a floor when stowed.
Heilig (US 6,349,965) discloses: a pedal that is made flush with a floor (column 5, lines 31-34).
Mewe (DE 10 2013 202 427) discloses: brake and accelerator members implemented as touch-sensitive plates (see translation, paragraph [0007]).
Kihara (US 2019/022052) discloses: a pedal implemented as a pressure plate.
El Aile (US 2017/0225570) discloses: a retractable pedal system that is retracted in an autonomous driving mode (see figs 2-3; paragraph [0018]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656